Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
2.	Examiner took notice of the remarks and amendments made by applicant filed on 1/3/22.
	Response to Amendment
3.	This office action is in response to Amendment filed on 1/3/22.
Claims 1-14 are canceled.
4.	Claims 15-16 are pending.

Allowable Subject Matter
5.	Claims 15-16 are allowed.

Allowable Subject Matter
6.	Claims 15-16 are allowed.
7.	Claims 15-16 are considered allowable since prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations having in combination with other features, an erasing method for a RERAM memory cell that includes a RERAM device including a solid electrolyte layer disposed between a first ion-source electrode at a bit line node that is connected to a bit line and 


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connie Yoha, whose telephone number is (571) 272-1799.  The examiner can normally be reached on Mon. - Fri. from 8:00 A.M. to 5:30 PM.  The examiner's supervisor, Alexander Sofocleous, can be reached at (571) 272-0635.  The fax phone number for this Group is (571) 273-8300. 
9.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/CONNIE C YOHA/Primary Examiner, Art Unit 2825